Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 12, 2016

                                       No. 04-16-00082-CV

                                          URMAN, INC.,
                                            Appellant

                                                 v.

                                  CENVEO CORPORATION,
                                   Appellee/Cross-Appellant

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CVF001606D1
                          Honorable Jose A. Lopez, Judge Presiding

                                          ORDER
        The reporter’s record was due on July 15, 2016. On July 25, 2016, Ms. Cynthia M. Perez
Lenz, the court reporter responsible for preparing, certifying, and filing the reporter’s record in
this appeal, filed a Notification of Late Reporter’s Record stating the reporter’s record is
complete but has not been filed because the balance of payment due to her has not been paid by
either party. After appellant’s attorney, Mr. Michael Sydow, represented to this court that a full and
final payment was made to the court reporter on August 5, 2016, Ms. Lenz filed volumes 1, 9-17, and
21-23. Presumably these are the volumes requested by Mr. Sydow. However, Ms. Lenz indicated
that counsel for Cenveo Corporation, Mr. Jeffrey Wallace Hellberg, Jr., who also requested a record
and paid a deposit, had not yet paid for the record in full.

        It is therefore ORDERED that Mr. Hellberg provide written proof to this court no later
than August 18, 2016 that the reporter’s fee has been paid in full. If Mr. Hellberg fails to provide
such written proof within the time provided, the court will only consider those issues or points
raised in Cenveo Corporation’s brief that do not require that portion of the reporter’s record
requested by Mr. Hellberg for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle, Clerk